UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 JONATHAN HEDGPETH,

         Plaintiff,
                 v.                                        Civil Action No. 15-1228 (JEB)
 AMMAR RAHIM, et al.,

         Defendants.


                                 MEMORANDUM OPINION

       This story begins with Plaintiff Jonathan Hedgpeth strewn across the ground outside the

Den of Thieves — an inauspiciously named bar in Washington’s U Street corridor. He is

bleeding from a gash along his forehead, his memory foggy. All he knows is that two police

officers from the Metropolitan Police Department are now handcuffing his arms behind his back.

After he is restrained, paramedics transport Hedgpeth to a nearby hospital where he stays

overnight; he spends the next day in jail before being released without charges. Hedgpeth would

later be diagnosed with memory loss and other post-concussive brain disorders. Since his police

encounter, he has attempted to piece together the events of that night and now believes that in the

course of arresting him, the officers used a takedown maneuver and rammed his head into a

grated window. Once he identified those two policemen as Ammar Rahim and Matthew Rider,

he filed this suit against them under 42 U.S.C. § 1983 and state common law.

       Defendants now seek summary judgment, principally asserting that they are entitled to

qualified immunity for acting as reasonable police officers when arresting and using force

against Plaintiff, which unfortunately resulted in unintended injuries. As they saw it, he was a

loud, obnoxious, and noncompliant drunk, and they had reason to believe he had been traversing


                                                 1
the block, punching strangers. Hedgpeth counters that he may have been obstinate, but in no

way opened himself up to what he believes was an act of gratuitous violence. He, of course,

does not remember any of what happened. Luckily for the Court, the testimony of multiple

eyewitnesses pierces the thick fog of Plaintiff’s amnesia. Faced with a clearer picture now that

Defendants did not behave so unreasonably that they could be liable individually for this

incident, the Court grants their Motion for Summary Judgment.

I.     Background

       When perusing the record, the Court, as it must, views the evidence in the light most

favorable to Plaintiff. Yet this noble-sounding standard bumps up against the stark reality that a

record like this one has certain predictable gaps. Where a plaintiff’s memory ordinarily breathes

life into a narrative, alas, this Plaintiff has no recollection. See ECF No. 37, Exh. 3 (Psychiatric

Examination by Dr. Gerald Shiener) at 2. Fortunately for Hedgpeth, other witnesses were

present to observe the events, and the Court credits their testimony where it aids Plaintiff.

       On the evening of March 2, 2015, Hedgpeth, a 37-year-old white male, was out and about

on U Street in Washington’s northwest quadrant. The evening had been going well so far, as he

had been enjoying himself at a local wine tasting. See Shiener Exam at 1; ECF No. 32, Exh. 5

(Expert Report of Luca Zarwell). He left that event alone and then stopped by the downstairs bar

of Marvin, a neighborhood restaurant he frequented often. See ECF No. 40, Exh. 14 (Deposition

of Tyler Webb) at 10:12-21. There, he had a few drinks and began engaging with the bartender

and other patrons. Id. at 11:12-16; see Shiener Exam at 1. Although it was not outwardly

obvious whether Hedgpeth was thoroughly intoxicated by that time, the floor manager of Marvin

— Tyler Webb — later recalled that he was “being loud and being like aggressive and saying

racially inappropriate things,” enough so that customers began inching away from him at the bar.




                                                  2
See Webb Dep. at 10:21-11:16, 12:15-13:18. Over the course of thirty to forty-five minutes, one

customer complained about his behavior and Webb had to speak with him twice about “keep[ing]

his voice down.” Id. at 12:3-4, 12:15-13:7, 13:21-14:1. Perhaps realizing he had become an

unwelcome gadfly downstairs, Hedgpeth relocated to Marvin’s upstairs club. Id. at 12:4-7. That

proved unsuccessful, as he was swiftly booted from there. Id. at 14:4-6.

       Some libertines find sobriety after a stroll in the brisk night air. But, in this case, two

police officers found Hedgpeth first. Rahim and Rider were in the area attending to a homeless

man when they heard a loud voice. See ECF No. 32, Exh. 1 (Deposition of Ammar Rahim) at

45:15-46:5; ECF No. 43, Exh. 2 (Deposition of Matthew Rider) at 69:3-20. It was Hedgpeth.

The officers watched him walk toward them, alongside a “tall black male”; Plaintiff pushed him,

and the man pushed back. See Rahim Dep. at 46:2-49:11, 52:2-9. The man then headed toward

the officers, proclaiming: “[H]ey did you see that? This guy just pushed me.” Id. at 53:5; see

Rider Dep. at 70:15-71:4. The officers told the tall black gentleman to hold fast and wait, as they

would approach his assailant. See Rahim Dep. at 56:9-16.

       Hedgpeth, meanwhile, had bumped into a former coworker, Marcus Lee. See ECF No.

37, Exh. 4 (Deposition of Marcus Lee) at 6:4-12. Lee was then outside the Den of Thieves — an

establishment right next door to Marvin — where he had left his sunglasses the prior night. Id. at

8:1-7; Webb Dep. at 7:14-16. Hedgpeth approached him from behind and gave him a friendly

“buddy punch” on the shoulder. See Lee Dep. at 8:12-13. Although the two were once

coworkers, they had not seen each other for a few years. Id. at 6:4-17. Naturally, the pair started

to catch up — a brief exchange that Lee later gauged as “coherent.” Id. at 8:14-16, 65:1.

       That reunion was cut short. Although it is not clear from the record how much time it

took for Rahim and Rider to wrap up with the homeless man and pursue Hedgpeth, it apparently




                                                  3
was not long. “All of a sudden,” they approached from his rear and began interrogating the pair

of friends. Id. at 8:17-19. The officers stated, “[W]e’ve got reports of somebody hitting people,

up and down the street that we were on.” Id. at 10:16-18; see id. at 9:11-13, 14:14-15, 49:15-17.

They expressed curiosity as to where Plaintiff had been that night. Id. at 49:12-13. Thinking

that Hedgpeth was somehow soon to get in trouble for the friendly fist greeting moments earlier,

Lee explained, “[N]o, no, he’s a friend of mine, we’re just talking, it’s not what you think.” Id.

at 9:14-16. Uninterested, the officers dismissed Lee’s suggestion and ushered him to the side,

directing their focus on Hedgpeth instead. Id. at 9:13-21.

       Yet when they repeatedly asked Hedgpeth for his name, he would not answer them. Id. at

20:4-6, 49:19-20. Rahim and Rider then broke off and chatted amongst themselves, coming to

the conclusion that a different approach was warranted. “Have you been drinking tonight,” they

probed; “I know you’ve been drinking.” Id. at 14:17-20, 49:20-50. Plaintiff would not give

them an answer to this either. In contrast to his one-on-one with Lee, however, Hedgpeth’s

demeanor grew less sociable. He began telling the police that “he didn’t do anything,” speaking

in slurred speech and acting like he was drunk. Id. at 71:19-72:1; see id. at 44:18-20, 75:6-12;

Rider Dep. at 169:2-4. Lee suspected, however — because Hedgpeth covertly winked to the side

— that he was “faking” it. See Lee Dep. at 64:21-65:5, 68:13-69:2, 72:15-73:8.

       Was Hedgpeth drunk or simply tipsy? It’s hard to say. Lee testified that Hedgpeth was

not wavering or unable to stand up. Id. at 65:17-66:3. A barely audible cellphone video filmed

by Lee during the encounter also shows Plaintiff steady with both feet firmly planted, without

any significant teetering movements that one might associate with someone a few sheets to the

wind. See ECF No. 41 (Pre-Arrest Video). After seven seconds of Hedgpeth’s standing there,

the video ends. Rahim and Rider recounted, conversely, that he had been trying to (but could




                                                 4
not) keep his balance. See Rahim Dep. at 53:16-18; Rider Dep. at 169:2-5. Defendants’ expert,

after scanning Plaintiff’s later hospital records that recorded his blood-alcohol content, likewise

determined that he had the equivalent of fourteen alcoholic beverages in his system at the time.

See Zarwell, ¶ 10. Even so, intoxication is tricky: Alcohol affects individuals differently, and

even an inebriate can feign sobriety for a short while and vice versa.

       No matter. If Plaintiff was mimicking a drunkard, he apparently did so all too well.

Rider told Lee that they thought Hedgpeth was drunk and asked if Lee would be willing to take

his friend home. See Lee Dep. at 14:22-15:2, 50:4-7. Lee responded that although he was keen

on helping, Hedgpeth could be “hard to handle.” Id. at 15:2-4, 50:7-9.

       With that, Defendants had enough of their fruitless back and forth with the two old

comrades. Rahim took out his handcuffs and told Hedgpeth that they were arresting him. Id. at

50:21-51:1. Once Plaintiff realized he was jail bound, he began yelling at the top of his lungs.

Id. at 47:20-48:4, 52:19-53:7; see Rider Dep. at 95:1 (recounting that he was screaming at the

sky “[l]ike the Hulk”). He howled the same three phrases again and again — “no”; “let me go”;

“I didn’t do anything” — perhaps laced with other profanities. See Lee Dep. at 53:5-7, 75:19-

76:2; Rahim Dep. at 75:17-78:1. Some people in the vicinity began slowing down and paying

attention. See Lee Dep. at 53:12-14. Next door at Marvin, Webb sat by the window,

rubbernecking to watch the incident unfold. See Webb Dep. at 14:21-15:4.

       Somewhere, something went awry. The record here is hazy, but however Hedgpeth

ended up on the cement, it happened fast. Id. at 16:16-17 (“I looked away for one second and the

next thing I know he’s on the ground.”); Rahim Dep. at 89:14-15 (“It happened so fast.”).

       To catch a breath, let’s freeze the scene right before the incident and pause to look

around. At this moment, a passerby with his head turned would see Hedgpeth still standing on




                                                  5
the sidewalk with his back facing the Den of Thieves. See Pre-Arrest Video; Rahim Dep. at

87:4-6. That establishment has a large, nearly floor-to-ceiling window as its storefront. See ECF

No. 37, Exh. 1 (Incident Pictures) at 9-10. A matte-black metal grating covers the glass, creating

a windowpane-like effect; the horizontal bars are roughly one-and-a-half feet apart, and the

vertical bars are separated by about a foot. Near the ground — say, two feet above it — the glass

stops. Below the glass, a short wall borders the bottom of the window forming a thin ledge,

much like a picture frame. As for Rahim, a bystander would see him preparing to arrest

Hedgpeth by approaching from behind. See Lee Dep. at 18:10-12.

       What happened next is a toss-up. Various eyewitness accounts differ as to whether

Hedgpeth was in motion. Perched at his window, Webb recalled how Plaintiff was either in the

act of “lunging or wavering back and forth because he was intoxicated or maybe trying to escape

talking to the police.” Webb Dep. at 16:11-15. Lee recounted, however, that he never saw any

lunging motions or attempts to flee. See Lee Dep. at 18:8-10, 36:15-17. Rahim corroborated

that Plaintiff was not trying to flee and does not recall him lunging. See Rahim Dep. at 54:3-7,

73:14-74:15. Rider admitted to not paying much attention. His eyes were instead trained on

Hedgpeth’s driver’s license while he attempted to take a picture of it. See Rider Dep. at 99:4-

105:1. Contradicting his own officers’ accounts, the police sergeant who later arrived on the

scene recalled that the police duo informed him that Hedgpeth had tried to lunge at Rider. See

ECF No. 39, Exh. 12 (Deposition of Stephen Keirn) at 59:11-13.

       Also subject to debate are Plaintiff’s hand gestures. Webb saw that, moments before

Hedgpeth went down, “his fists were clenched.” Webb Dep. at 16:15-16. Rahim likewise

testified at length about how Plaintiff had clenched his fists with his fingers facing forward and




                                                 6
his arms pinned by his side. See Rahim Dep. at 67:16-70:15; Rider Dep. at 137:1-3, 138:12-15.

Lee, however, begged to differ: Hedgpeth never did ball his fists up. See Lee Dep. at 36:9-14.

       The flickering details of these few moments are no doubt lost. Although judges might be

umpires, the record does not carry with it all the technological features of present-day multiple-

angle instant replay. So let’s unfreeze and march forward. After deciding to make an arrest,

Rahim approached Plaintiff from behind and grabbed his left arm, preparing to handcuff his

wrist. See Lee Dep. at 51:1-2. The officer repeatedly commanded Hedgpeth to surrender his

other arm. Id. at 51:2-4. This went nowhere, as Hedgpeth refused. Id. at 51:4-7. Done with

asking, Rahim then drove his knee forward and cut out Hedgpeth’s legs from underneath him to

take him down to the ground. Id. at 51:8-14, 58:19-59:3. In the process, Hedgpeth fell forward

and spun to his left: His head flew into the window’s grating or ledge, and he collapsed onto the

cement sidewalk. Id. As this all unfolded, Lee texted his wife to explain that the police

slammed Hedgpeth into the window after he refused to place his arms behind his back. Id. at

70:20-71:3. Later when asked, Lee clarified that Rahim initiated a “take-down maneuver” but

that he did not think the officer specifically “meant for Jonathan to slam his head in to the side of

the building.” Id. at 21:16-18, 22:17-22.

       The rest of the story is undisputed. Hedgpeth remained lying on the ground as the

officers placed handcuffs on him. Id. at 52:8-10; Rahim Dep. at 90:9-11. The fall left a large

gash over his left eye, and blood splattered all over the sidewalk. See Incident Pictures at 1-2, 6-

8. Hedgpeth, unsurprisingly, continued to scream. See ECF No. 41 (Post-Arrest Video).

Paramedics, who had been attending to the homeless man down the block, came and wrapped

Plaintiff’s head in gauze. See Rahim Dep. at 101:1-8. He was then taken to Howard University

Hospital, where he was treated overnight and apparently received a number of stitches. See




                                                  7
Shiener Exam at 2; Zarwell Report, ¶ 4; Incident Pictures at 11. The next morning, Hedgpeth

was transported to a courthouse cellblock, where he was detained. See Shiener Exam at 2. The

government sent him home that same day without bringing charges. Id.

       Defendants wrote the incident up as “Disorderly Affray.” See ECF No. 37, Exh. 6

(Metropolitan Police Department Report). In a lengthier examination-request form submitted to

the hospital following the arrest, conversely, the officers noted that the charge was “SA/APO” —

i.e., simple assault and assault on a police officer. See ECF No. 37, Exh. 7 (Request for

Examination) at 1. That document also described: “Suspect fell into glass window as he was

being turned away from officer. No use of force. Suspect is heavily intoxicated.” Id. at 2.

Indeed, Rahim has since denied using any substantial amount of force. He testified at a

deposition only that he “tried to grab [Hedgpeth’s] shoulder or arm” to handcuff him, but that the

arrestee pulled away and fell on his own accord. See Rahim Dep. at 82:2-21. The officer admits

only to putting “part of [his] fingers” on Hedgpeth. Id. at 83:22-85:12.

       A month after the incident, a doctor’s office at George Washington University examined

Plaintiff. The doctor reported “recurrent headaches, vertigo after a concussion that is consistent

with post-concussive syndrome.” ECF No. 37, Exh. 2 (George Washington University Medical

Faculty Associates Report). A much later psychiatric examination added “post-traumatic stress

disorder” to this list. See Sheiner Exam at 6-7.

       On July 30, 2015, Hedgpeth brought this suit against Rahim and Rider. In his Complaint,

he lodged one cause of action under 42 U.S.C. § 1983, alleging violations of his Fourth and Fifth

Amendment rights. See ECF No. 1 (Complaint), ¶¶ 32-43. Namely, he claimed Defendants had

arrested him falsely and wielded excessive force in doing so. His other two counts were brought

under state law — for assault and battery and, again, for false arrest. Id., ¶¶ 44-52.




                                                   8
       After the parties completed discovery, Rahim and Rider filed the present Motion for

Summary Judgment, primarily seeking qualified immunity on Count One for their actions, which

they contend were reasonable. That Motion is now ripe.

II.    Legal Standard

       The Court may grant summary judgment if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986);

Holcomb v. Powell, 433 F.3d 889, 895 (D.C. Cir. 2006). A fact is “material” if it is capable of

affecting the substantive outcome of the litigation. See Liberty Lobby, 477 U.S. at 248;

Holcomb, 433 F.3d at 895. A dispute is “genuine” if the evidence presented would permit a

reasonable jury to return a verdict for the nonmoving party. See Scott v. Harris, 550 U.S. 372,

380 (2007); Liberty Lobby, 477 U.S. at 248; Holcomb, 433 F.3d at 895l; see also Laningham v.

U.S. Navy, 813 F.2d 1236, 1242 (D.C. Cir. 1987).

       As to the evidence available to the Court, “[a] party asserting that a fact cannot be or is

genuinely disputed must support the assertion” by “citing to particular parts of materials in the

record” or “showing that the materials cited do not establish the absence or presence of a genuine

dispute, or that an adverse party cannot produce admissible evidence to support the fact.” Fed.

R. Civ. P. 56(c)(1). That is, the nonmoving party may not merely make unsupported allegations

or denials, but must instead rely on affidavits, declarations, or other competent evidence that set

forth specific facts that point to the presence of a triable issue. See Fed. R. Civ. P. 56(e); Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986).

       In viewing this record, “[t]he evidence of the non-movant is to be believed, and all

justifiable inferences are to be drawn in his favor.” Liberty Lobby, 477 U.S. at 255; see Mastro




                                                  9
v. PEPCO, 447 F.3d 843, 850 (D.C. Cir. 2006); Aka v. Wash. Hosp. Ctr., 156 F.3d 1284, 1288

(D.C. Cir. 1998) (en banc). The Court, in turn, must “eschew making credibility determinations”

and avoid “weighing the evidence.” Czekalski v. Peters, 475 F.3d 360, 363 (D.C. Cir. 2007).

III.   Analysis

       As with most cases in which the police are sued for violating a plaintiff’s constitutional

rights, the foreground inquiry is whether the officers were acting reasonably under the law.

Before delving into this analysis — known in the § 1983 context as qualified immunity — the

Court first addresses some procedural disputes between the parties as to the record. After then

finding qualified immunity warranted, it concludes by considering its supplemental jurisdiction

over Plaintiff’s state-law claims.

       A. Procedural Disputes

       With an amnesiac plaintiff, the record is messy enough. The parties, however, appear

keen on dragging these summary-judgment proceedings into a morass of procedural

complications. Indeed, Defendants devote roughly half of their Reply to objections that have

little to do with the substance of Plaintiff’s Opposition. See Reply at 3-7. The Court nonetheless

addresses them.

       To start, Rahim and Rider object that Hedgpeth failed to provide a statement of disputed

facts that conforms with Local Rule 7(h) and that the statement he did submit often contains

inaccuracies. As litigants before this Court should know, that Rule requires a party moving for

summary judgment to file a “statement of material facts” that it contends are undisputed. See

LCvR 7(h)(1). In similar fashion, when opposing that motion, the other side must submit a

“concise statement” that sets forth “all material facts” that allegedly remain in dispute. Id. Both

statements must include specific references to the record. Id. As contemplated by the Rule,




                                                10
Defendants request that the Court treat their statement of facts as conceded as a sanction against

Plaintiff for flouting the Rule’s requirements.

       Defendants are correct that Plaintiff is no poster child of compliance. In his Opposition,

he informs the Court that he is “contesting every material fact.” Opp. at 14 (all-bold emphasis

omitted). Instead of specifying which facts remain in dispute, however, his short separate

statement simply spews his own rendition of the facts, often hyperbolically. See, e.g., PSOF,

¶ 12 (“Rahim deliberately drove Jonathan face first into the metal grate and onto the ground.”).

In doing so, Hedgpeth has not helped the Court “crystallize . . . the material facts and relevant

portions of the record,” but has rather forced it to waste efforts “sift[ing] and sort[ing] through

the record” itself. Jackson v. Finnegan, Henderson, Farabow, Garrett & Dunner, 101 F.3d 145,

151, 153 (D.C. Cir. 1996).

       Yet Defendants themselves ought to know that inhabitants of glass houses ought not

throw stones. Rahim and Rider also provide a statement of (supposedly) undisputed material

facts. Yet this statement so singularly relies on their depositions and presents such a biased

perspective that it is no wonder Hedgpeth has chosen to contest everything. See, e.g., DSOF, ¶ 6

(labeling Hedgpeth as “barely intelligible”), ¶ 13 (describing how he was about to “attack”). To

wit, Defendants did not even submit the relevant pages of Rider’s deposition until this Court

reminded them. See ECF No. 43.

       Neither party can thus credibly state that its fact statement has been helpful for the

purposes of summary judgment. This Court has had to “sift through hundreds of pages of

depositions . . . in order to make [its] own analysis and determination of what may, or may not,

be a genuine issue of material fact.” Lu v. Lezell, 45 F. Supp. 3d 86, 93 (D.D.C. 2014) (quoting




                                                  11
Jackson, 101 F.3d at 150). Concluding that both sides should be censured, the Court will not

take up Defendants’ suggestion to direct its wrath toward Hedgpeth alone.

       Next, Defendants seek to exclude two videos loaded on a DVD submitted with Plaintiff’s

Opposition. Rahim and Rider object because Hedgpeth first attempted to file the videos ex parte

and then asked for leave of the Court to file them. See ECF Nos. 34, 35. When those motions

were denied — because no reason was given for an ex parte filing and no consent was sought for

the leave motion as required by Local Rule 7(m) — Plaintiff nonetheless went ahead by

submitting a Notice of Filing with the videos attached. Yet Defendants have not shown what is

so nefarious about this. Indeed, it is what Hedgpeth should have done all along: Local Rule

5.4(e) permits a party to file a hard-copy DVD so long as it submits a Notice of Filing.

       Moving on, Defendants last complain that because Plaintiff filed his Opposition four days

late, “the Court may treat the motion as conceded.” See Local Rule 7(b). Although this Rule

might seem at first to vest this Court with discretion to turn the tides in the movant’s favor, this

Circuit has commented that even if the Court sanctions the non-movant for being tardy, the

movant must still meet its burden to obtain summary judgment. See Cohen v. Bd. of Trs. of the

Univ. of D.C., 819 F.3d 476, 482 (D.C. Cir. 2016). That is, the best practice is to treat as

conceded only the “uncontroverted facts” and then “examine the record on its own and determine

that the moving party’s assertions warrant summary judgment.” See Grimes v. District of

Columbia., 794 F.3d 83, 98 (D.C. Cir. 2015) (Griffith, J., concurring). As mentioned, both sides’

embellishments offer very few uncontroverted facts anyway, and so the Court, in its discretion,

proceeds in the normal course to determine whether summary judgment is warranted.




                                                  12
       B. Section 1983 Claim (Count One)

       Hedgpeth first seeks damages from Rahim and Rider for constitutional violations under

42 U.S.C. § 1983. That statute provides, in relevant part:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of
               Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress . . . .

Bundled up in Plaintiff’s single § 1983 cause of action are essentially two alleged constitutional

violations: a Fourth Amendment false-arrest claim and a Fourth and Fifth Amendment excessive-

force claim. He asserts, in short, that Rahim and Rider arrested him without probable cause and

then used unreasonable force in doing so. See Complaint, ¶¶ 32-37.

       In seeking summary judgment, Defendants plead that these claims should be rejected

under the doctrine of qualified immunity — “an entitlement not to stand trial under certain

circumstances.” Mitchell v. Forsyth, 472 U.S. 511, 525 (1985). For any alleged constitutional

violation, the immunity analysis proceeds in two parts. First, “[t]aken in the light most favorable

to the party asserting the injury, do the facts alleged show the officer’s conduct violated a

constitutional right?” Saucier v. Katz, 533 U.S. 194, 201 (2001). If so, the Court then asks

“whether [the] right is clearly established” — i.e., “whether it would be clear to a reasonable

officer that his conduct was unlawful in the situation he confronted.” Id. at 202; Anderson v.

Creighton, 483 U.S. 635, 640 (1987) (“The contours of the right must be sufficiently clear that a

reasonable official would understand that what he is doing violates that right.”). That is, “in the

light of pre-existing law the unlawfulness must be apparent.” Anderson, 483 U.S. at 640. In

appealing to pre-existing law, the party asserting injury need not identify cases with “materially




                                                 13
similar” facts where violations have occurred but must only show that the state of the law when

the incident occurred gave the officer fair warning of his conduct’s unconstitutionality. Johnson

v. District of Columbia., 528 F.3d 969, 976 (D.C. Cir. 2008) (quoting Hope v. Pelzer, 536 U.S.
730, 741 (2002)).

       This two-pronged qualified-immunity structure guides the Court’s following discussion

of Plaintiff’s claims. Although this Court may tackle the two immunity inquiries in any order,

see Pearson v. Callahan, 555 U.S. 223, 236 (2009), no matter the sequence, “a defendant’s

motion for summary judgment is to be denied only when, viewing the facts in the record and all

reasonable inferences derived therefrom in the light most favorable to the plaintiff, a reasonable

jury could conclude that the [constitutional violation] is so apparent that no reasonable officer

could have believed in the lawfulness of his actions.” Wardlaw v. Pickett, 1 F.3d 1297, 1303

(D.C. Cir. 1993). The Court addresses each claim — false arrest and excessive force — in turn,

considering only the first immunity inquiry in the former and both in the latter.

               1. False Arrest

       Rahim and Rider first raise the banner of qualified immunity to combat Hedgpeth’s claim

that they violated the Fourth Amendment by falsely arresting him. To show that no false-arrest

violation occurred, “the defendant officers must establish probable cause to arrest.” Id. at 1304;

see Scott v. District of Columbia, 101 F.3d 748, 754 (D.C. Cir. 1996) (asking “whether the

arresting officer had probable cause to believe that the arrestee committed a crime”). In other

words, prior to an arrest, there must be a “fair probability” that a crime in fact happened. United

States v. Jackson, 415 F.3d 88, 91 (D.C. Cir. 2005) (quoting Illinois v. Gates, 462 U.S. 213, 238

(1983)). The Court, in assessing probable cause, must examine “objectively . . . the facts and

circumstances known to the officers at the time of the arrest without regard to the ‘actual




                                                 14
motivations’ or ‘[s]ubjective intentions’ of the officers involved.” United States v. Bookhardt,

277 F.3d 558, 565 (D.C. Cir. 2002) (quoting Whren v. United States, 517 U.S. 806, 813 (1996)).

If the officers suffer defeat at this violation prong, they nonetheless may succeed if they can

demonstrate that “their decision was reasonable, even if mistaken.” Hunter v. Bryant, 502 U.S.
224, 229 (1991) (per curiam). In this instance, the Court need not conduct the latter inquiry.

       Hedgpeth, according to the police, was quite the rapscallion that night. Rahim and Rider

identify no fewer than five crimes for which they could have lawfully arrested him: assault on a

police officer, public intoxication, simple assault, disorderly conduct, and affray. The Court sets

asides the first theory — which, in any event, relies on a shaky assumption that Plaintiff was

poised to “attack” Rider — as the latter offenses suffice. See Mot. at 17.

       As to the next offense — public intoxication — District law provides: “No person,

whether in or on public or private property, shall be intoxicated and endanger the safety of

himself, herself, or any other person or property.” D.C. Code § 25-1001(c). Defendants allege,

accordingly, that Plaintiff was an intoxicated person who was liable to endanger himself or

others. See, e.g., Marshall v. D.C. Caribbean Carnival, Inc., No. 02-1298, 2004 WL 3257066, at

*8 (D.D.C. Oct. 26, 2004) (finding probable cause for intoxication arrest where drunk person

climbed aboard an eighteen-wheel truck during a parade).

       Little dispute exists in the record over whether it was reasonable for the officers to

believe that Hedgpeth was actually intoxicated. Concerned about his sobriety, they questioned

him about it. See Lee Dep. at 14:17-20, 49:22-50:7. When he answered, his words were slurred.

Id. at 44:18-20, 71:19-72:1, 75:6-12; Rider Dep. at 169:2-4. Although Lee professed his belief

that his friend was just playing the part, this bare opinion matters not. Even if the officers were

deceived as to Hedgpeth’s drunkenness — they were not, as later medical records revealed his




                                                 15
staggering level of intoxication — it was still reasonable for police to confuse somebody

pretending to be intoxicated with one who actually was. See Hunter, 502 U.S. at 229.

        Plaintiff retorts that a reasonable juror could still conclude that Defendants lacked

probable cause to believe that he was additionally a danger to himself or others. Not so. His

friend, Lee, even told the policemen that Hedgpeth would be “hard to handle” if somebody tried

to help him home. See Lee Dep. at 15:2-4, 50:7-9. A fair inference for an officer at the scene

would thus be that if Hedgpeth was so drunk that even his friend could not get him home, then he

truly was a safety concern, at least to himself. By all accounts, moreover, a reasonable officer

could be concerned that Plaintiff was acting strangely: Lee thought Hedgpeth was for some

reason acting drunk and faking it, see id. at 64:21-65:5, 68:13-69:2, 71:19-72:1, 72:15-73:8, and

Plaintiff began yelling at the top of his lungs after told of the officers’ intention to arrest him. Id.

at 47:20-48:4, 52:19-53:7. Plaintiff, conversely, offers no reason why these officers should have

reasonably believed that Hedgpeth would safely (for himself or anyone else) make it home.

        Yet there’s more. With simple assault, disorderly conduct, and affray, those theories all

rest on another common set of facts — namely, that the officers saw Plaintiff shove a stranger,

who then complained of it. To tick off these crimes, District law first prohibits “assault,” which

spans both physical attempts to cause injury and threatening conduct intended to injure or

frighten. See Robinson v. United States, 506 A.2d 572, 574 (D.C. 1986); see D.C. Code § 22-

404(a)(1). As to disorderly conduct, it similarly prohibits, “under circumstances whereby a

breach of the peace may be occasioned, . . . interfere[nce] with any person in any pubic place by

jostling against the person.” D.C. Code § 22-1321. Finally, although the Court finds no

published case where an individual has been charged under the present-day “affray” statute, that

arcane-sounding offense appears to occur whenever two persons fight in public. Id. § 22-1301;




                                                   16
cf. United States v. Herbert, 26 F. Cas. 287, 289 (D.C. Crim. Ct. 1856) (“In the case of sudden

affray, where parties fought on equal terms, that is, at the commencement or onset of the conflict,

it matters not who gave the first blow.”).

       No creativity is required to understand how pushing strangers in public — which might

also invite them to return the favor — could constitute criminal activity. In this case, Rahim and

Rider testified that Hedgpeth shoved a tall black man on the street and that man then beseeched

the officers for help. See Rahim Dep. at 46:2-49:11, 52:2-9, 52:21-53:5; Rider Dep. at 70:15-

71:4. Even Lee, the witness most favorable to Plaintiff, admits that the officers approached them

both, inquiring about somebody hitting people on that block. See Lee Dep. at 9:11-13, 10:16-18,

14:14-15, 49:15-17. It seems, then, that Hedgpeth’s disorderly wrangling with others is

uncontroverted.

        If only things were this easy. Plaintiff posits, as a plot twist, that the “tall black male”

that he was seen to have pushed and Lee were in fact the same person. If this were so, the

officers arguably would have lacked probable cause, as Lee explained to the police that

Hedgpeth’s punch was a friendly greeting, not a violent beating. At first blush, Plaintiff’s theory

appears farfetched. No evidence in the record even suggests that Lee is tall or black. While

Hedgpeth mentions in his statement of facts — which, as discussed above, has problems — that

“Marcus Lee is a tall black African American male,” PSOF, ¶ 3, he cites nothing that would

support this contention. That is, he points to no affidavit, deposition, or other document that

suggests Lee and the stranger are the same black man.

       Could a reasonable jury buy Plaintiff’s theory? After all, the push against the stranger

and the punch against Lee appear to have happened at roughly the same time in the narrative —

that is, right before Hedgpeth began conversing with his old friend. Stranger still, Lee is




                                                  17
mentioned not once in Rahim’s and Rider’s depositions, even though he appears to have played a

prominent part in that night’s events — e.g., he filmed them and the officers asked him to take

Hedgpeth home. See Lee Dep. at 14:22-15:2, 50:4-7. Either the officers later thought Lee was a

fata morgana or he and the stranger were one, Plaintiff argues, and the latter is more likely.

Intriguing as this hypothetical may be, the Court must conclude that there is no genuine (i.e.,

non-speculative) dispute of material fact that Hedgpeth punched or shoved the tall black man.

        In sum, Defendants are entitled to qualified immunity on Plaintiff’s false-arrest claim, as

it was certainly reasonable for them to believe that probable cause existed to arrest for any of

four criminal offenses — public intoxication, assault, disorderly conduct, or affray.

                2. Excessive Force

        The falsity of the arrest, of course, is not what actually caused most of Plaintiff’s injuries.

Hedgpeth thus accuses Rahim and Rider of violating the Fourth and Fifth Amendments by using

excessive force in taking him down during the apprehension.

        Before the Court proceeds with its qualified-immunity analysis, some claim cleanup is

warranted. First off, Plaintiff only vaguely invokes the Fifth Amendment, alleging that

“excessive force violated Hedgpeth’s rights under the Fourth Amendment of the United States

Constitution, as incorporated by the Fifth Amendment.” Complaint, ¶ 36. Whatever “as

incorporated” means here, the Supreme Court has made clear that where “the excessive force

claim arises in the context of an arrest or investigatory stop of a free citizen, it is most properly

characterized as one invoking the protections of the Fourth Amendment,” and not the Fifth.

Graham v. Connor, 490 U.S. 386, 394 (1989). Next, it is undisputed that only Rahim put his

hands on Hedgpeth and that Rider used no force, let alone an unnecessary amount. See PSOF, ¶¶




                                                  18
12-15. The Court — jettisoning any claim under the Fifth Amendment or against Rider —

homes in on the excessive-force claim against Rahim.

       Law-enforcement officials run afoul of the Fourth Amendment’s excessive-force

prohibition when they use more force than is objectively “reasonable” to arrest a suspect. See

Tennessee v. Garner, 471 U.S. 1, 7-8 (1985); Robinson v. District of Columbia, 130 F. Supp. 3d
180, 193 (D.D.C. 2015) (“[Plaintiff] must prove that the force used to carry out that seizure was

objectively unreasonable.”). In assessing reasonableness, courts “must balance the nature and

quality of the intrusion on the individual’s Fourth Amendment interests against the importance of

the governmental interests alleged to justify the intrusion.” United States v. Place, 462 U.S. 696,

703 (1983). In Graham, the Supreme Court laid out several considerations that guide this

inquiry: “[T]he severity of the crime at issue, whether the suspect poses an immediate threat to

the safety of the officers or others, and whether he is actively resisting arrest or attempting to

evade arrest by flight.” 490 U.S. at 396.

       Courts, however, must be wary of viewing the facts with the “20/20 vision of hindsight.”

Id. “Not every push or shove, even if it may later seem unnecessary in the peace of a judge’s

chambers, violates a[n] [individual’s] constitutional rights.” Johnson v. Glick, 481 F.2d 1028,

1033 (2d Cir. 1973) (Friendly, J.). And even if a genuine issue exists as to whether force was

indeed excessive, officers may still fall back on qualified immunity’s second prong unless the

“alleged use of excessive force violated a clearly established rule.” Johnson, 528 F.3d at 976.

The Court here considers both prongs.

                       a. Violation of Fourth Amendment

       Reasonableness here is a sticking point. Considering this case through the Graham

factors, Rahim starts off at a disadvantage. To begin, whatever Defendants suspected Plaintiff of,

it was a minor offense. Simple assault, disorderly conduct, affray, and public intoxication are


                                                  19
misdemeanors that each carry a maximum imprisonment term of no more than 180 days. See

D.C. Code §§ 22-404, 22-1301, 22-1321, 25-1001. And to the extent that Hedgpeth pushed a

stranger — the most damning conduct — it appears doubtful that he injured anything more than

that person’s pride. Indeed, the officers initially did not even want to arrest Hedgpeth, as they

were seemingly content to let him go home with Lee. See Lee Dep. at 14:22-15:2, 50:4-7.

       To pile it on, the parties agree that Plaintiff did not attempt to flee, and whether he made

any threatening movements (e.g., lunging, clenching fists) is contested with deposition testimony

going both ways. The only Graham consideration remaining is whether Hedgpeth “resisted.”

Although this Circuit had held, relatedly, that merely being “loquacious” and “cr[ying]” would

not usually constitute “resist[ing] arrest or tr[ying] to free [one]self from the policemen’s grip,”

DeGraff v. District of Columbia, 120 F.3d 298, 302 (D.C. Cir. 1997), Hedgpeth did more.

Beyond being loquacious, he refused to comply with an officer’s directions to provide his arm

for the arrest and screamed at the top of his lungs. Even handing this factor to Rahim, however,

it would seem that the circumstances generally disfavored his use of a takedown.

       This is not to say that Rahim could not have used some force. The officers had a

legitimate interest in arresting Hedgpeth. See Kyle v. Bedlion, No. 12-1572, 2016 WL 1301043,

at *8 (D.D.C. Apr. 1, 2016). Beginning with that presumption, the act of placing somebody

under arrest — e.g., holding his arms behind the back, handcuffing him — necessarily involves

force, sometimes force that is more than minimal. The facts here bear out that truth. As

mentioned, the officers suspected Hedgpeth to be drunk, and he was screaming, declining to

answer simple questions, and refusing to provide his right arm to make the arrest easier when

commanded by Rahim. See Lee Dep. at 51:1-7. At this point, the officers also knew from Lee

that Hedgpeth could be “hard to handle.” Id. at 15:2-4, 50:7-9. With bystanders now slowing to




                                                  20
watch, Rahim had a decision. Id. at 53:12-14; see Wardlaw, 1 F.3d at 1302 (“Law enforcement

officers are routinely required to make split second decisions . . . .”). How much force should he

use to make the arrest?

       At least one eyewitness points to Rahim’s resorting to a takedown maneuver by jamming

his knee behind Hedgpeth’s leg. See Lee Dep. at 51:8-14, 58:19-59:3. Yet for Rahim, there

certainly were measures less forceful than that. He could have tried to reach for Plaintiff’s other

arm or asked Rider to assist in doing so. Neither of the officers offers any explanation as to why

these options were not taken. Rahim instead holds fast that he only grazed the arrestee with his

fingers, see Rahim Dep. at 83:22-85:12, testimony a juror could easily discredit.

Reasonableness, therefore, is a close question. This Court need not decide it, however, as the

cases below show that Defendants’ conduct did not violate any clearly established law.

                       b. Clearly Established Rights

       The next question ultimately hinges on whether this takedown “violate[d] clearly

established statutory or constitutional rights of which a reasonable person would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In other words, the Court must look to “whether

it would be clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.” Saucier, 533 U.S. at 202 (emphasis added); see Johnson, 528 F.3d at 975 (“It will

not do to ask whether [Plaintiff] had a right to be secure in his person against unreasonable

seizures.”). Here, the relevant inquiry is whether a reasonable officer should know that it was

unlawful to resort to a takedown maneuver to arrest a person who was loud, drunk, and

potentially hard to handle, and who did not comply with the arresting officer’s orders.

        The law is not so clear. First, what is certain is that the D.C. Circuit has held several

times that gratuitous violence is clearly unconstitutional. In Johnson v. District of Columbia, the

Circuit confronted a situation where officers kicked an individual in the groin repeatedly after he


                                                 21
had fallen to the ground and surrendered. See 528 F.3d at 975-76. That case was easy: no

qualified immunity. In another suit for mental and emotional injuries, the Circuit likewise found

that it was unreasonable for police to lift a compliant and already-bound individual above their

heads and then carry her to a mailbox to handcuff her to it. DeGraff, 120 F.3d at 302. As these

cases clearly establish: “[T]he state may not perpetrate violence for its own sake. Force without

reason is unreasonable.” Johnson, 528 F.3d at 977.

       Yet these are cases where the arrestee was totally compliant — even prostrate — and law-

enforcement officials exercised more than some minimal quantum of force. When an individual

does not comply with an arresting officer’s commands, the officer has authority to use “some

degree of physical coercion.” Graham, 490 U.S. at 396. For instance, where an individual

refused an officer’s command to stop dancing about the Jefferson Memorial, the officer

reasonably “pulled her arm behind her back and pushed her up against a stone column during her

arrest.” Oberwetter v. Hilliard, 639 F.3d 545, 555 (D.C. Cir. 2011).

       Add in indicia of the suspect’s aggression or intoxication and the authorization to use

force broadens. The facts of Scott v. District of Columbia may thus sound familiar. In that case,

the plaintiff, Scott, was “erratic and belligerent” and appeared to be intoxicated. See 101 F.3d at

751. Police first placed him into a cruiser, but he became disoriented and exited when the car

stopped at a corner. Id. at 752. Scott immediately offered to reenter the vehicle, but the police

had none of it; instead, one officer threw a punch and others “then knocked him to the ground,

rolled him over, and pinned him with their knees so that he could be handcuffed.” Id. at 759.

The Circuit, however, concluded that this series of actions — far more violent than here — was

reasonable. Although the case was no doubt colored by the possibility of Scott’s leaving the




                                                 22
cruiser to escape (which he assured was not so), also central to the court’s analysis was his

earlier “erratic behavior” – e.g., cursing at an officer, appearing drunk. Id. at 751, 759.

       In similar fashion, out-of-circuit cases demonstrate that when a suspect is noncompliant

and intoxicated or confrontational, officers have wider latitude when making their arrests. See,

e.g., Cook v. Peters, 604 F. App’x 663, 668 (10th Cir. 2015) (approving takedowns in line of

cases where arrestees “were intoxicated or physically threatening”). The Tenth Circuit, for

instance, found significant in a takedown case that the suspect was acting “strange” by adopting

a crouched stance and had been “yelling . . . , appeared very angry[,] . . . [and] smelled as if he

had been drinking.” Gallego v. City of Colo. Springs, 114 F.3d 1024, 1031 (10th Cir. 1997).

       Perhaps more starkly, the Sixth Circuit has approved a straight-arm-bar takedown where

the individual was neither verbally nor physically confrontational but nonetheless appeared to

have been drinking and failed to comply with an order to place his arms behind his back. See

Bozung v. Rawson, 439 F. App’x 513, 520 (6th Cir. 2011) (recognizing plaintiff was generally

“cooperative and was not boisterous, combative, or disrespectful”). In that case, the officers’

only effort to arrest the suspect peaceably was to warn him that they could do this “the easy way

or the hard way.” Id. at 515. In contrast, Rahim and Rider from the start sought to help

Hedgpeth find his way home without an arrest. And Rahim, prior to the takedown, first grabbed

only one arm and then — despite Plaintiff’s screaming — gave him multiple opportunities to

offer up his second.

       Beyond takedown cases, decisions involving tasers can be informative. A shock by a

taser, like a physical takedown, also causes a suspect to lose control of his body and collapse to

the ground. Yet the Eighth Circuit, for example, has held that taser use was reasonable where the

suspect was refusing to abide by police orders, expressing sarcastic comments, and “hysterically




                                                 23
shouting.” Cook v. City of Bella Villa, 582 F.3d 840, 850 (8th Cir. 2009). The Eleventh Circuit

held the same in a case where the individual “used profanity, moved around and paced in

agitation, . . . repeatedly yelled at [the officer,] . . . [and] repeatedly refused to comply with [the

officer’s] verbal commands.” Draper v. Reynolds, 369 F.3d 1270, 1278 (11th Cir. 2004). In

these scenarios, where a suspect appears “hostile, belligerent, and uncooperative,” some greater

physical force “might be preferable to a physical struggle causing serious harm to the suspect or

the officer.” Fils v. City of Aventura, 647 F.3d 1272, 1290 (11th Cir. 2011) (alterations, quotation

marks, and citation omitted).

        Taking down a suspect — physically, via taser, or otherwise — thus assists in the arrest

and dampens the risk of a physical struggle. Understanding the law as set out by these cases, a

reasonable police officer in this case would not have believed that a physical takedown would be

clearly unlawful. A common factual strain runs through each case where increased force is

approved: an arrest of a noncompliant and bellicose (and often drunk) suspect. Those factors

were present here, as Hedgpeth refused to provide his arm for the arrest, yelled, and acted drunk.

In somewhat similar situations, force arguably greater than what was used against Hedgpeth has

been authorized. See Scott, 101 F.3d at 759 (punching suspect and then knocking him down).

Yet the officers here even had another reason to wield preemptive force — viz., they heard from

Plaintiff’s acquaintance that he could be difficult to handle. See Lee Dep. at 15:2-4, 50:7-9.

        Plaintiff rejoins that this was not a simple takedown but rather a slamming of his head

into a grate. And, indeed, where an officer intentionally drives a person’s head or body into, say,

a wall or window, then the use of force might well be deemed manifestly unreasonable. See

Scarbro v. New Hanover Cty., 374 F. App’x 366, 370 (4th Cir. 2010) (acknowledging force

would be unreasonable if it were applied in a “malicious, wanton, or sadistic manner”). Put




                                                   24
somewhat differently, the act of directing vulnerable body parts into hazardous objects would

clearly be violence for violence’s sake. This case, however, does not reflect that situation

because Plaintiff’s characterization of the incident finds no support in the record. Rahim says

that Hedgpeth twisted away and lost his balance before striking his head. See Rahim Dep. at

82:2-21. And the only witness who believed that Rahim took Hedgpeth down specified that he

did not think the officer “meant for Jonathan to slam his head in to the side of the building.” Lee

Dep. at 21:16-18, 22:17-22. There is thus no actual evidence that the injury was anything other

than an accidental byproduct of the takedown.

       Shifting his argument from facts to law, Plaintiff lists a number of appellate cases from

other circuits where takedowns have been found to violate clearly established law. In none of

those cases, however, were the arrestees loud, belligerent, or drunk; instead, they were

substantially compliant. See, e.g., Morris v. Noe, 672 F.3d 1185, 1190 (10th Cir. 2012) (where

situation was “calm and under control” and individual “put his hands up”); Meirthew v. Amore,

417 F. App’x 494, 498 (6th Cir. 2011) (where suspect was already handcuffed at police station

and “resistance was minimal” in the form of not spreading feet when searched); Holmes v. Vill.

of Hoffman Estate, 511 F.3d 673, 686 (7th Cir. 2007) (where arrestee “never resisted the officers

and was cooperative”). One of the decisions he cites even seems to weigh against his case, given

that these officers suspected him of assault: “A forceful takedown or ‘throw down’ may very

well be appropriate in arrests or detentions for assault.” Morris, 672 F.3d at 1195 (finding it also

appropriate to assume “the arrest or the detention [for assault] w[as] warranted”) (emphases,

quotation marks, and citation omitted).

       That the law does not favor Hedgpeth here does not detract from the fact that Rahim’s

takedown was unfortunate and may well have resulted in serious injury. A reasonable officer




                                                 25
faced with a similar situation may — in some cases, more prudently — first resort to less violent

means, such as calling for assistance or effecting the arrest without a takedown. While the

existence of less forceful options is relevant, no clearly established law requires officers to use

the “least intrusive degree of force possible.” Marquez v. City of Phoenix, 693 F.3d 1167, 1174

(9th Cir. 2012) (quoting Forrester v. City of San Diego, 25 F.3d 804, 807-08 (9th Cir. 1994)).

What matters is what the officer did — a simple takedown maneuver — not what necessarily

resulted — a bloody head injury. See Scarbro, 374 F. App’x at 370 (“During the takedown, the

mats covering the floor apparently shifted, allowing [the plaintiff’s] head to hit the concrete

floor. However, this is not evidence that [the officer’s] purpose was malicious, sadistic or

wanton.”). As all witnesses agree, Rahim did not attempt to inflict this fate upon Hedgpeth. See

Lee Dep. at 51:8-14, 58:19-59:3; Rahim Dep. at 82:2-21, 83:22-85:12. Because the Court cannot

say that a reasonable officer would have realized a takedown maneuver in these circumstances

violated clearly established law, Rahim is entitled to qualified immunity.

       C. State-Law Claims (Counts Two & Three)

       With that, Plaintiff is left only with two state common-law claims for assault and battery

and for false arrest. Although Defendants do not ask for dismissal of those claims on

jurisdictional grounds, the Court lacks independent subject-matter jurisdiction over them and will

decline to exercise supplemental jurisdiction. See Art & Drama Therapy Inst., Inc. v. District of

Columbia, 110 F. Supp. 3d 162, 176 (D.D.C. 2015) (“It is well settled that the court may decline

to exercise supplemental jurisdiction sua sponte when the plaintiff's predicate federal law claims

have been dismissed and there are no alternative means of establishing jurisdiction.”) (citing 28

U.S.C. § 1367(c)(3)).




                                                 26
        Federal district courts are given supplemental (or “pendent”) jurisdiction over state

claims that “form part of the same case or controversy” as federal claims over which they have

original jurisdiction. See 28 U.S.C. § 1367(a). By the same token, they “may decline to exercise

supplemental jurisdiction over [such] claim[s] . . . if . . . the district court has dismissed all claims

over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). The decision of whether to

exercise supplemental jurisdiction where a court has dismissed all federal claims is left to the

court’s discretion as “pendent jurisdiction is a doctrine of discretion, not of plaintiff’s right.”

United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966); see Shekoyan v. Sibley Int’l,

409 F.3d 414, 423 (D.C. Cir. 2005). When deciding whether to exercise supplemental

jurisdiction over state claims, federal courts should consider “judicial economy, convenience,

fairness, and comity.” Shekoyan, 409 F.3d at 424. When all federal claims are eliminated before

trial, however, “the balance of factors to be considered under the pendent jurisdiction doctrine —

judicial economy, convenience, fairness, and comity — will point toward declining to exercise

jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S.
343, 350 n.7 (1988); see Edmondson & Gallagher v. Alban Towers Tenants Ass’n, 48 F.3d 1260,

1267 (D.C. Cir. 1995) (finding discretion set out in Carnegie-Mellon Univ., 484 U.S. 343,

“unaffected by the subsequent enactment of 28 U.S.C. § 1367(d), in the Judicial Improvements

Act of 1990”).

        Here, the factors weigh against retention of the case. Although the suit has reached the

summary-judgment stage, the parties have not substantially briefed the assault and battery under

D.C. law and the Court has developed no particular familiarity with the state-law issues present

here. Cf. Schuler v. PricewaterhouseCoopers, LLP, 595 F.3d 370, 378-79 (D.C. Cir. 2010)

(finding district court appropriately retained pendent jurisdiction over state claims where it had




                                                   27
“invested time and resources”). The Court can thus conceive of no undue inconvenience or

unfairness to the litigants that would result from a decision not to exercise supplemental

jurisdiction over the remaining claims. Finally, Plaintiff will not be prejudiced because 28

U.S.C. § 1367(d) provides for a tolling of the statute of limitations during the period the case was

here and for at least 30 days thereafter. See Shekoyan, 409 F.3d at 419 (affirming district court

finding that, because of tolling, dismissal of pendent state claims “will not adversely impact

plaintiff's ability to pursue his District of Columbia claims in the local court system”) (citation

omitted).

IV.    Conclusion

       For these reasons, the Court will grant Defendants’ Motion for Summary Judgment. A

separate Order so stating will issue this day.

                                                               /s/ James E. Boasberg
                                                               JAMES E. BOASBERG
                                                               United States District Judge
Date: October 3, 2016




                                                  28